Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
ALLOWANCE
This office action is in response to communication filed on 8/24/2022.  Claims 4-16 and 26-32 are allowed.
Terminal Disclaimer
2.	The terminal disclaimer filed on 8/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 8560646 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Claim 4 distinguishes itself over the prior art by delineating a method of rece1vmg configuration information from a client for a first virtual computer network having multiple computing nodes, the configuration information indicating a plurality of textual network node monikers specified by the client for use in designating individual computing nodes in the first virtual computer network instead of numeric network addresses for the multiple computing nodes; and automatically providing the first virtual computer network for the client in accordance with the received configuration information, including: overlaying the first virtual computer network on a distinct substrate network, wherein individual ones of the multiple computing nodes have an associated location within the substrate network; and assigning a first of the textual network node monikers to a first of the multiple computing nodes, including mapping the first textual network node moniker to an indication of the location within the substrate network of the first computing node; and intercepting, by a communication manager configured for the first virtual computer network, a network packet sent by a sender computing node to the first computing node in the first virtual computer network, wherein the network packet specifies a destination as the first textual network node moniker instead of a numeric network address, and in response: identifying the first textual network node moniker from the network packet; retrieving the indication of the location within the substrate network of the first computing node that is mapped to the first textual network node moniker; encoding the network packet in a manner specific to the substrate network to be directed to the retrieved indicated location within the substrate network; and forwarding the encoded network packet over the substrate network to the first computing node.  It is to be noted that it is the combination of all limitations that renders this claim allowable.  Claims 5-16 and 26-32 are allowed based on similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA FAN/Primary Examiner, Art Unit 2458